DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 07/10/2022 has been received and entered.  By the amendment, claims 1-8 and 10-20 are now pending in the application.
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display panel comprising a combination of various elements as claimed more specifically a first display substrate comprising a plurality of insulating layers, a scan driving circuit overlapping the non-display area and comprising a connection electrode disposed on the insulating layers, a plurality of signal lines, and a plurality of stage circuits connected to the signal lines; an insulating pattern disposed on the insulating layers, covering the connection electrode, and making contact with the sealant, wherein the stage circuits are arranged in a first direction; the scan lines are respectively connected to the stage circuits, the signal lines comprise a first signal line extending in the first direction and a second signal line extending in a second direction crossing the first direction and connected to a corresponding stage circuit among the stage circuits, the second signal line comprising a first portion and a second portion, and the connection electrode connecting the first portion and the second portion as set forth in claim 1 and/or a sealant is spaced apart from the connection electrode with the insulating pattern interposed therebetween as set forth in claims 17 and 20.
Claims 2-8, 10-16 and 18-19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871